  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 1 of 19 PAGEID #: 754




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

 H.C. & Y.C., et al.,                          :
                                               :
           Plaintiffs,                         : Case No. 1:20-CV-944-MRB
                                               :
              v.                               : JUDGE MICHAEL R. BARRETT
                                               :
 GOVERNOR MIKE DEWINE, et al.,                 :
                                               :
          Defendants.                          :


              GOVERNOR DEWINE’S COMBINED MOTION TO DISMISS AND
             MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION
                       FOR A PRELIMINARY INJUNCTION


       Now comes Governor DeWine and hereby moves this Court to dismiss the Complaint

against him pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The reasons for

this Motion are set forth in the attached Memorandum, which also serves as Governor DeWine’s

Memorandum in Opposition to Plaintiffs’ Motion for a Preliminary Injunction.

                                           Respectfully submitted,
                                           DAVE YOST
                                           Ohio Attorney General

                                           /s/ Ann Yackshaw
                                           ANN YACKSHAW (0090623)
                                           ANDREW D. MCCARTNEY (0099853)*
                                               *Admitted pro hac vice
                                           Assistant Attorneys General
                                           Constitutional Offices Section
                                           30 East Broad Street, 16th Floor
                                           Columbus, Ohio 43215
                                           Tel: 614-466-2872 | Fax: 614-728-7592
                                           Ann.Yackshaw@OhioAttorneyGeneral.gov
                                           Andrew.McCartney@OhioAttorneyGeneral.gov

                                           Counsel for Defendant State of Ohio
                                           Governor Mike DeWine
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 2 of 19 PAGEID #: 755




                                 MEMORANDUM IN SUPPORT

                                         INTRODUCTION

        Plaintiffs are minor children and relative foster parents who bring claims against the Ohio

Department of Job and Family Services (“ODJFS”) Director Kimberly Hall and Governor

DeWine, in their official capacities, alleging that ODJFS has denied or delayed payments to

relative foster caregivers to which Plaintiffs say they are entitled. Plaintiffs seek an order enjoining

Defendants from “failing or refusing to make, or further delaying in making” such payments to

them. Compl. at Prayer for Relief, Doc. No. 7 at PageID 88.

       Plaintiffs’ claim for relief is now moot. Shortly after the filing of this lawsuit, the General

Assembly enacted Amended Substitute Senate Bill 310 (“S.B. 310”), which is intended to provide

kinship caregivers with $10.20 per day per child placed in their custody. Governor DeWine signed

S.B. 310 on December 29, 2020, and the law went into effect that day. The enactment of S.B. 310

gives Plaintiffs the relief they seek, fundamentally alters this litigation, and moots Plaintiffs’

claims as currently pleaded. Accordingly, this Court should dismiss Plaintiffs’ Complaint. In the

alternative, the Court should deny Plaintiffs’ motion for preliminary injunction because S.B. 310

now provides for the payments Plaintiffs have requested.

                                   FACTUAL BACKGROUND

       The following facts alleged in Plaintiffs’ Complaint are taken as true only for purposes of

Governor DeWine’s motion to dismiss. Means v. U.S. Conf. of Catholic Bishops, 836 F.3d 643,

646 n.1 (6th Cir. 2016). Should the Court deny Governor DeWine’s motion to dismiss, he will

dispute many of the following allegations, including certain misstatements of Ohio law.

       The named Plaintiffs are minor children and relative foster parents who bring a class-action

lawsuit alleging they have unlawfully not received payments under the federal Foster Care

Maintenance Payments Program, 42 U.S.C. § 672. Compl. ¶ 1, Doc. No. 7 at PageID 63.


                                                   1
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 3 of 19 PAGEID #: 756




According to Plaintiffs, States with federally approved programs must make maintenance

payments to all eligible foster children. Id. ¶ 33 at PageID 74. This includes foster children in

certified foster homes, as well as “relative foster children who are removed from their homes and

placed in approved relative foster family homes.” Id.

       Plaintiffs state that “[t]he Ohio Department of Job and Family Services (‘ODJFS’) is the

state agency responsible for the statewide administration and oversight of Ohio’s child welfare

system,” and administers the State’s federally approved Foster Care Maintenance Payments

Program. Id. ¶¶ 2, 34, at PageID 64, 74. According to Plaintiffs, ODJFS is “the state agency

statutorily mandated to administer federal payments for foster care made pursuant to Title IV-E

and [ODJFS] Director Hall has the authority and responsibility to adopt rules to implement this

authority.” Id. ¶ 32 at PageID 73.

       Plaintiffs allege that ODJFS has “placement and care” responsibility of the named plaintiff

foster children. Id. ¶ 34 at PageID 74. According to Plaintiffs, ODJFS “approved the Relative

Foster Parents as foster family homes, and removed the Relative Foster Children and placed them

in their approved relative foster homes.” Id. ¶ 6 at PageID 65; see also id. ¶ 34 at PageID 74.

These children allegedly “remain in these relative placements, and have not been affirmatively and

permanently discharged from the care and responsibility of ODJFS.” Id. ¶ 35 at PageID 75.

Accordingly, Plaintiffs allege that the named plaintiff foster children are eligible to receive

payments under the Foster Care Maintenance Payments Program. Id. ¶ 36 at PageID 75.

       But according to Plaintiffs, “Defendants have failed, and continue to fail, to make the

required Foster Care Maintenance Payments” to Plaintiffs.” Id. ¶ 38 at PageID 76. Plaintiffs allege

that “[p]er ODJFS policy, licensed foster parents receive a daily per diam [sic] rate for each foster

child placed in the home,” while approved relative foster homes are “directed to apply for Ohio




                                                 2
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 4 of 19 PAGEID #: 757




Works First (OWF) benefits or other general public benefits programs.” Id. ¶ 39 at PageID 76

(footnotes omitted) (internal quotation marks omitted). Plaintiffs claim that this benefit amounts

to a fraction of what they are entitled to under the federal Foster Care Maintenance Payments

Program. Id. ¶ 40 at PageID 76-77. So, Plaintiffs brought this lawsuit, seeking a declaration that

they are owed payments and an order enjoining Defendants from failing or refusing to make such

payments. Id. at Prayer for Relief, PageID 87-88.

       In addition to suing the ODJFS Director for this relief, Plaintiffs have named Ohio Governor

Mike DeWine as a defendant. See id. ¶ 1 at PageID 63. Plaintiffs allege that the Governor, before

he was elected, stated that his policy agenda would focus on “educating [Ohio children] and keeping

them safe.” Id. ¶ 26 at PageID 71 (internal quotation marks omitted). In 2019, the Governor issued

an executive order that created the Children Services Transformation Advisory Council to “improve

outcomes for Ohio’s children.” Id. ¶ 27 at PageID 72 (internal quotation marks omitted). According

to Plaintiffs, “[i]n early February 2020, Governor DeWine stated that he would soon be releasing a

proposal for ‘dealing with an issue related to approved relatives caring for children taken from their

parents even when the relatives aren’t licensed caregivers.’” Id. ¶ 28 at PageID 72. Plaintiffs state

that this proposal has not yet been released. Id.

       Plaintiffs filed this lawsuit on November 19, 2020, and subsequently sought preliminary

injunctive relief on December 3. See Doc. Nos. 1, 21. A few weeks later, the General Assembly

passed S.B. 310, which established foster care payments for kinship caregivers and altered the

foster-care legal landscape that undergirded Plaintiffs’ Complaint. See Ex. 1 at pp. 4-6. On

December 29, 2020, Governor DeWine signed S.B. 310 into law.




                                                    3
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 5 of 19 PAGEID #: 758




        S.B. 310 creates a kinship support program coordinated and administered by ODJFS. Ohio

Rev. Code § 5101.881, Ex. 1 at p. 5. The kinship support program provides financial payments to

kinship caregivers who:

        (A) Receive placement of a child who is in the temporary or permanent custody of
            a public children services agency or under the Title IV-E agency with legal
            responsibility for the care and placement of the child; and

        (B) Do not have foster home certification under section 5103.03 of the Revised
            Code.

Ohio Rev. Code § 5101.884, Ex. 1 at p. 5. Payments to kinship caregivers who qualify for the

program generally are to be $10.20 per child per day. Ohio Rev. Code § 5101.885, Ex. 1 at p. 5.

        The payments are designed to bridge the gap between the placement of the child with

kinship caregivers and the kinship caregivers’ receipt of foster home certification. Accordingly,

kinship caregivers receive payments under the program for up to nine months after the placement

of the child with the kinship caregivers. Ohio Rev. Code § 5101.886, Ex. 1 at p. 5. If the child

“has been placed with the kinship caregiver as of the effective date” of S.B. 310, the kinship

caregivers receive payments under the program for up to nine months after the effective date of

the statute. Ohio Rev. Code § 5101.886(A), Ex. 1 at p. 5. Payments cease after nine months, when

the kinship caregiver obtains foster home certification, or when the child’s placement with the

kinship caregiver ends. Ohio Rev. Code § 5101.887, Ex. 1 at p. 5.

        The General Assembly declared S.B. 310 an emergency, so it went into immediate effect.

S.B. 310 § 813.10, Ex. 1 at p. 128 (“This act is hereby declared to be an emergency measure

necessary for the immediate preservation of the public peace, health, and safety. . . . Therefore,

this act shall go into immediate effect.”).

        The day after Governor DeWine signed S.B. 310, he issued Executive Order 2020-43D.

See Ex. 2, Executive Order 2020-43D, available at https://governor.ohio.gov/wps/portal/gov/governor/media



                                                    4
     Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 6 of 19 PAGEID #: 759




/news-and-media/e xecutive-order-12302020. This order directed ODJFS to “establish a methodology

to provide kinship caregivers, as defined by Ohio Revised Code Section 5101.85, with kinship

support payments no later than June 1, 2021 and to issue eligible kinship caregivers support

payments retroactively from the date the legislation is effective.” Id.

         The upshot of the changes described above is this: S.B. 310 and the executive order provide

the relief Plaintiffs seek. The Complaint alleges that the next-friend plaintiffs have custody of

minor children who are their relatives. Compl. ¶ 16, Doc. No. 7 at PageID 68 (H.C. and Y.C. have

been placed in the care of their grandmother, T.M.); id. ¶ 17 at PageID 68-69 (B.F. has been placed

in the care of her grandmother, D.R.); id. ¶ 18 at PageID 69-70 (T.E. has been placed in the care

of his aunt and uncle, K.T. and T.T.). The Complaint further asserts that the next-friend plaintiffs

have been approved as relative foster parents. See id. And finally, the Complaint does not allege

that the next-friend plaintiffs have foster home certification. See generally Compl., Doc. No. 7.

Accordingly, Plaintiffs may be eligible for the kinship support program created by S.B. 310, with

payments to begin no later than June 1, 2021, retroactive to December 29, 2020.

                                           ARGUMENT

I.       PLAINTIFFS’ CLAIMS ARE MOOT.

         A.     Legal standard.

         “Motions to dismiss for lack of subject matter jurisdiction fall into two general categories:

facial attacks and factual attacks.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). A

facial attack “goes to the question of whether the plaintiff has alleged a basis for subject matter

jurisdiction,” i.e., the sufficiency of the pleading itself. Cartwright v. Garner, 751 F.3d 752, 759

(6th Cir. 2014). But here, Defendant asserts a “factual attack” on subject matter jurisdiction

because he challenges “the factual existence of subject matter jurisdiction.” Id. On a factual

attack, the allegations of the complaint are not presumed true and “the court is free to weigh the


                                                  5
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 7 of 19 PAGEID #: 760




evidence and satisfy itself as to the existence of its power to hear the case.” Ritchie, 15 F.3d at

598. Thus, on a factual attack, “a court has broad discretion with respect to what evidence to

consider in deciding whether subject matter jurisdiction exists, including evidence outside of the

pleadings, and has the power to weigh the evidence and determine the effect of that evidence on

the court’s authority to hear the case.” Cartwright, 751 F.3d at 759-60.

       B.      The enactment of S.B. 310 mooted Plaintiffs’ claims.

       “[T]he jurisdiction of federal courts is limited to the resolution of actual ‘cases’ and

‘controversies.’” Wedgewood Ltd. P’Ship I v. Twp. of Liberty, 456 F. Supp. 2d 904, 923 (S.D.

Ohio 2006); see also Raines v. Byrd, 521 U.S. 811, 818 (1997); NRA of Am. v. Magaw, 132 F.3d

272, 279 (6th Cir. 1997). The Supreme Court has repeatedly described mootness as “the doctrine

of standing set in a time frame.” Wedgewood Ltd. P’Ship I, 456 F. Supp. 2d at 923 n.22 (internal

quotation marks omitted) (collecting cases). While standing is the “requisite personal interest that

must exist at the commencement of the litigation,” mootness means that the personal interest “must

continue throughout [the litigation’s] existence.” Id. (internal quotation marks omitted) (collecting

cases). Thus, “[i]f events occur during the pendency of the litigation that render a decision on the

merits meaningless or cause a court not to be able to grant the requested relief, the case becomes

moot.” Hirt v. Richardson, 127 F. Supp. 2d 849, 853 (W.D. Mich. 2001) (citing Carras v.

Williams, 807 F.2d 1286, 1289 (6th Cir. 1986)).

       “Among the events that may moot a claim is the legislative repeal or amendment of a

challenged statute, which usually eliminates” the case or controversy. Hill v. Snyder, 878 F.3d

193, 203 (6th Cir. 2017) (internal quotation marks omitted); see also Miller v. Benson, 68 F.3d

163, 164 (7th Cir. 1995) (finding a case moot because the State enacted a new statute “minus the

word” that had been the object of the plaintiffs’ constitutional challenge). Likewise, the enactment

of new legislation remedying the alleged constitutional violation “will presumptively moot the


                                                  6
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 8 of 19 PAGEID #: 761




case.” Speech First, Inc. v. Schlissel, 939 F.3d 756, 768 (6th Cir. 2019). Unless the legislature

clearly indicates that the remedial legislation is not genuine, legislative action ordinarily moots a

case. Id.

        On December 29, 2020, Governor DeWine signed S.B. 310, which creates a kinship

support program that establishes payments to relative foster caregivers. Accordingly, Plaintiffs’

request that Defendants be enjoined from “failing or refusing to make, or further delaying in

making” payments to relative foster caregivers is moot. See Compl. at Prayer for Relief, Doc. No.

7 at PageID 88.

        Admittedly, the kinship support program established by S.B. 310 (“kinship support”)

employs different terminology than Plaintiffs’ Complaint (“foster care maintenance payments”).

But the underlying payments achieve the same goals. The federal statutory scheme under which

Plaintiffs demand payments defines “foster care maintenance payments” as “payments to cover

the cost of (and the cost of providing) food, clothing, shelter, daily supervision, school supplies, a

child’s personal incidentals, liability insurance with respect to a child, reasonable travel to the

child’s home for visitation, and reasonable travel for the child to remain in the school in which the

child is enrolled at the time of placement.” 42 U.S.C. § 675(4)(A). Payments under the kinship

support program also meet this definition because they provide financial support to individuals

caring for relative foster children. 1

        S.B. 310 provides what Plaintiffs seek: payments to relative foster caregivers. Nothing

indicates that the General Assembly did not act genuinely or plans to repeal S.B. 310 after this




        1
         Should Plaintiffs wish to argue that S.B. 310’s kinship support program fails to satisfy
the requirements of 42 U.S.C. § 672 or the Sixth Circuit’s decision in D.O. v. Glisson, 847 F.3d
374 (6th Cir. 2017), that challenge is for another day and another complaint. Any substantive
challenges to S.B. 310 are outside Plaintiffs’ Complaint and Motion for Preliminary Injunction.


                                                  7
      Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 9 of 19 PAGEID #: 762




litigation ends. Plaintiffs’ Complaint is moot, and it should be dismissed. See Hill, 878 F.3d at

203-04.

II.       THE ELEVENTH AMENDMENT BARS THIS LAWSUIT.

          Even if the Court ignores S.B. 310’s effect on Plaintiffs’ claims, Plaintiffs’ Complaint

against the Governor would still fail. First, the Eleventh Amendment bars Plaintiffs’ lawsuit

because it seeks to compel disbursement of money from the state treasury—a clear violation of the

Eleventh Amendment that fails to come within Ex parte Young’s narrow exception for prospective

non-monetary injunctive relief. Second, the Complaint fails to state a claim against the Governor,

as it does not allege a sufficient connection between the Governor and the harm alleged.

          A.     Plaintiffs’ suit is an attempt to sue the State of Ohio for future monetary
                 payments, which the Eleventh Amendment forbids.

          Plaintiffs’ claims must be dismissed under the Eleventh Amendment to the United States

Constitution. Under the Eleventh Amendment, “an unconsenting State is immune from suits

brought in federal courts by her own citizens as well as by citizens of another state.” Port Auth.

Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990) (quoting Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 100 (1984)). Although Plaintiffs name state officials as

defendants, their Complaint is a thinly veiled attempt to plead claims against the State of Ohio.

See, e.g., Compl. ¶ 3, Doc. No. 7 at PageID 64 (alleging that “[f]ederal law requires Ohio . . . to

pay monetary benefits”). Such a suit is strictly barred by the Eleventh Amendment. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

          Additionally, the Eleventh Amendment bars suits that, at their core, seek the recovery of

money from the State. Specifically, “a long line of Supreme Court decisions teaches that ‘when

the action is in essence one for the recovery of money from the state, the state is the real, substantial

party in interest and is entitled to invoke its sovereign immunity from suit even though individual



                                                   8
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 10 of 19 PAGEID #: 763




officials are nominal defendants.’” Kelley v. Metro. Cty. Bd. of Educ., 836 F.2d 986, 988-89 (6th

Cir. 1987) (quoting Ford Motor Co. v. Dep’t of Treasury of Indiana, 323 U.S. 459, 464 (1945)).

Thus, “a suit by private parties seeking to impose a liability which must be paid from public funds

in the state treasury is barred by the Eleventh Amendment.” Edelman v. Jordan, 415 U.S. 651,

663 (1974).

       Here, Plaintiffs’ requested relief is “essentially one for the recovery of money from the

state” and “[t]he ‘absolute bar’ of sovereign immunity therefore applies.” Kelley, 836 F.2d at 989.

Plaintiffs allege that “[f]ederal law requires Ohio . . . to pay monetary benefits.” Compl. ¶ 3, Doc.

No. 7 at PageID 64. And Plaintiffs seek a court order permanently enjoining the defendants “from

failing or refusing to make, or further delaying in making” payments to them as relative foster

caregivers. Id. at Prayer for Relief, PageID 88. A court order compelling the State to stop

refraining from making payments is just a longer way to say a court order compelling the State to

make payments. Plain and simple, Plaintiffs seek money from the State. Thus, the Eleventh

Amendment bars Plaintiffs’ suit because it is “in essence one for the recovery of money from the

state.” Kelley, 836 F.2d at 988-89 (quoting Ford Motor Co., 323 U.S. at 464).

       B.      Ex parte Young’s limited exception to Eleventh Amendment immunity does
               not apply here because the “primary thrust” of Plaintiffs’ lawsuit is the
               demand for money from the state treasury.

       The only possible exception to Eleventh Amendment immunity here is the Ex parte Young

exception—and that exception does not apply. “In Ex parte Young, 209 U.S. 123, 159-60 (1908),

the Supreme Court carved out an exception to the States’ constitutional immunity from suit, one

that permits federal courts to enjoin state officials from the future enforcement of state legislation

that violates federal law.” Ernst v. Rising, 427 F.3d 351, 367 (6th Cir. 2005). But Ex parte Young

does not automatically apply whenever plaintiffs plead claims for prospective relief. It is the

“substance of the legal claim, not its formal description” that dictates whether a claim falls within


                                                  9
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 11 of 19 PAGEID #: 764




the exception. S&M Brands, Inc. v. Cooper, 527 F.3d 500, 509 (6th Cir. 2008). That is, Plaintiffs

cannot avoid the Eleventh Amendment bar “by phrasing their requests for monetary relief as

requests for future payments.” Barton v. Summers, 293 F.3d 944, 948 (6th Cir. 2002). Instead,

courts must determine, on a claim-by-claim basis, whether “the money or the non-monetary

injunction is the primary thrust of the suit.” Id. at 949. The primary thrust is monetary where the

request has more than an “incidental” or “ancillary” effect on the State treasury. Id. at 949-50.

       Here, Plaintiffs seek to obtain payments from the State of Ohio, and Ex parte Young does

not apply. Plaintiffs state that they bring this lawsuit to “secur[e] declaratory and prospective

injunctive relief from this Court ordering Defendants to make” payments to relative foster

caregivers. Compl. ¶ 10, Doc. No. 7 at PageID 66. Plaintiffs believe they have an established

federal right to these payments; the purpose of their lawsuit is to compel the State of Ohio to pay.

See id. ¶¶ 8-10 at PageID 65-66; id. at Prayer for Relief, PageID 88. Simply put, “there is no other

purpose underlying the requested ‘injunctive’ relief other than the recovery of cash that is the

property of the state.” Barton, 293 F.3d at 950. The Eleventh Amendment therefore bars this

lawsuit. See id.

       C.      Plaintiffs’ suit against the Governor fails under both the Eleventh Amendment
               and federal pleading standards because there is no connection between the
               Governor and the harm alleged.

       Finally, Plaintiffs’ suit against Ohio Governor Mike DeWine fails because Plaintiffs have

not connected the Governor to the harm alleged.

       The Ex parte Young exception allows federal courts to enjoin state officials from enforcing

state legislation that violates federal law. See Ex parte Young, 209 U.S. at 157. But the exception

applies only when there is some nexus between the official being sued, the injury suffered, and the

remedy sought. See Children’s Healthcare Is a Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1415-18

(6th Cir. 1996). Put another way, state officials must have “some connection” with the alleged


                                                10
 Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 12 of 19 PAGEID #: 765




federal law violations before they can be named as defendants in lawsuits to redress violations of

federal law. Ex parte Young, 209 U.S. at 157. Without a sufficient connection, the state official

is merely a stand-in for the State, making the State the real party in violation of the Eleventh

Amendment.

       Complaints lacking allegations of any nexus between the challenged statutes and the state

officials’ actions must be dismissed. For example, in Top Flight Entertainment, Ltd. v. Schuette,

729 F.3d 623, 634-35 (6th Cir. 2013), the Sixth Circuit affirmed the district court’s dismissal of

the Michigan Attorney General because he had no connection to the harm alleged. There, the

plaintiffs challenged the administrative denials of licenses permitting “millionaire parties”

(gambling events) at the plaintiffs’ adult entertainment club.         Id. at 627.    The Lottery

Commissioner, who possessed the statutory power to issue the millionaire-party licenses and who

allegedly adopted the challenged blanket policy with respect to the licenses, was an appropriate

defendant. Id. at 634. By contrast, the complaint failed to allege “a sufficient connection between

[the Attorney General] and the alleged unconstitutional acts to sustain their claims against him in

his official capacity.” Id. Specifically, the complaint contained no allegations showing that the

Attorney General enforced the relevant statute, issued licenses under the statutory scheme, or

participated in the challenged policy of denying certain categories of licenses. Id. Accordingly,

the Attorney General was entitled to Eleventh Amendment immunity. Id.

       Accepting all of Plaintiffs’ material allegations as true and in the light most favorable to

Plaintiffs, the Complaint simply does not contain any material allegations of a nexus between

Governor DeWine and the injuries claimed. That is, Plaintiffs do not connect Governor DeWine

to the denial or delay of payments allegedly owed to relative foster caregivers.




                                                11
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 13 of 19 PAGEID #: 766




       As to Governor DeWine, the Complaint includes only press statements and policy goals,

not any allegations tying Governor DeWine to the failure to make maintenance payments or to the

other harms Plaintiffs allege. Plaintiffs claim that the Governor, before he was elected, stated that

his policy agenda would focus on “educating [Ohio children] and keeping them safe.” Compl.

¶ 26, Doc. No. 7 at PageID 71. In 2019, the Governor issued an executive order that created the

Children Services Transformation Advisory Council to “improve outcomes for Ohio’s children.”

Id. ¶ 27 at PageID 72. According to Plaintiffs, “[i]n early February 2020, Governor DeWine stated

that he would soon be releasing a proposal for ‘dealing with an issue related to approved relatives

caring for children taken from their parents even when the relatives aren’t licensed caregivers.’”

Id. ¶ 28 at PageID 72 (footnote omitted). Plaintiffs state that this proposal has not yet been

released. Id. Notably absent is any allegation that Governor DeWine is at all connected to the

allegedly unconstitutional failure to make foster care payments to relative caregivers.

       Nor can Plaintiffs rely on Governor DeWine’s role as the chief executive of the State of

Ohio to supply the missing nexus between Governor DeWine and the alleged harm. Governor

DeWine serves as Ohio’s chief executive and oversees ODJFS, Director Hall, and other cabinet

departments and officials. But the mere fact of Governor DeWine’s authority does not suffice to

state a claim against him. See, e.g., Deters, 92 F.3d at 1416 (“General authority to enforce the

laws of the state is not sufficient to make government officials the proper parties to litigation

challenging the law.” (quoting 1st Westco Corp. v. Sch. Dist., 6 F.3d 108, 113 (3d Cir. 1993)));

Shell Oil Co. v. Noel, 608 F.2d 208, 211 (1st Cir. 1979) (“The mere fact that a governor is under a

general duty to enforce state laws does not make him a proper defendant in every action attacking

the constitutionality of a state statute.”). Were the law otherwise, “[g]overnors who influence state

executive branch policies (which virtually all governors do) would always be subject to suit under




                                                 12
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 14 of 19 PAGEID #: 767




Ex parte Young. The exception would become the rule[.]” Ball v. Kasich, 244 F. Supp. 3d 662,

674 (S.D. Ohio 2017) (internal quotation marks omitted). Accordingly, as in Top Flight, Plaintiffs

have not alleged a sufficient connection between Governor DeWine and “the alleged

unconstitutional acts to sustain their claims against him.” Top Flight, 729 F.3d at 634.

       Plaintiffs need to plead more than policy goals or general executive authority—they need

to allege a connection between the Governor and the harm alleged. Because they failed to do so,

their Complaint is facially insufficient to sustain any claim against Governor DeWine.

       For substantially the same reasons that it fails to show the requisite connection between

Governor DeWine and the harm alleged under Ex parte Young, the Complaint fails to state any

claim against the Governor under federal pleadings standards. To survive a Rule 12(b)(6) motion

to dismiss, a plaintiff must “plead[] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). For the reasons discussed above, the Complaint fails to do so.

III.   PLAINTIFFS HAVE NOT DEMONSTRATED ENTITLEMENT                          TO   A     PRELIMINARY
       INJUNCTION.

       To obtain a preliminary injunction, Plaintiffs must show: (1) they have strong likelihood

of success on the merits; (2) they would suffer irreparable injury absent the injunction; (3) issuance

of an injunction would not cause substantial harm to others; and (4) the public interest would be

served by issuance of an injunction. See Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000).

       A.      Plaintiffs have no likelihood of success on the merits of their claims.

       To be entitled to preliminary relief, a plaintiff must establish a strong likelihood of success

on the merits. Jolivette v. Husted, 694 F.3d 760, 765 (6th Cir. 2012). For the reasons discussed

in Sections I and II above, Plaintiffs have no likelihood of success on their claims.




                                                 13
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 15 of 19 PAGEID #: 768




       B.      Plaintiffs will not suffer any irreparable harm.

       Plaintiffs cannot show that, without the injunction, they will suffer actual and imminent

irreparable injury. To establish the irreparable harm element, Plaintiffs must show that, unless

their motion is granted, they will suffer “actual and imminent” harm rather than harm that is

“speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006); see

also D.T. v. Sumner Cty. Sch., 942 F.3d 324, 327 (6th Cir. 2019) (“If the plaintiff isn’t facing

imminent and irreparable injury, there’s no need to grant relief now as opposed to at the end of the

lawsuit.”). The Court’s role on a motion for preliminary injunction is to assess not whether a

particular outcome or harm is possible or certain, but whether “irreparable injury is likely in the

absence of an injunction.” Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008). An injunction is

“unavailable absent a showing of irreparable injury, a requirement that cannot be met where there

is no showing of any real or immediate threat that the plaintiff will be wronged again—a

‘likelihood of substantial and immediate irreparable injury.’” Los Angeles v. Lyons, 461 U.S. 95,

111 (1983) (quoting O’Shea v. Littleton, 414 U.S. 488, 502 (1974)).

       Typically, injuries cannot qualify as irreparable when monetary payments will redress

them. Indeed, “[a]s a general rule, a movant has not established irreparable harm where damages

would adequately compensate the movant for the asserted harm.” Performance Unlimited, Inc. v.

Questar Publishers, 52 F.3d 1373, 1382 (6th Cir. 1995) (internal quotation marks omitted). The

Sixth Circuit has even held that a total loss of income, even “for some extended period of time[,]

does not result in irreparable harm,” because monetary damages at the conclusion of the litigation

can compensate for the wrongly withheld income. Overstreet v. Lexington-Fayette Urban Cty.

Gov’t, 305 F.3d 566, 579 (6th Cir. 2002); see also JDC Mgmt., LLC v. Reich, 644 F. Supp. 2d 905,

941 (W.D. Mich. 2009) (“But even temporary unemployment or other total loss of income,

remediable later by payment of money, is not irreparable harm for this purpose.”). Similarly,


                                                14
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 16 of 19 PAGEID #: 769




losing insurance benefits and raiding alternative funding sources to satisfy expenses do not

constitute irreparable harm. See Doe v. Ronan, No. 1:09-cv-243, 2009 U.S. Dist. LEXIS 146501,

at *5-6 (S.D. Ohio Apr. 20, 2009) (“Loss of income, loss of insurance benefits and even the need

to draw early from one’s pension are damages that can be calculated and may be recovered by

monetary damages.”). Simply put, there is no irreparable harm when plaintiffs seek monetary

payments that can be calculated and awarded at the end of the litigation. 2

       Here, Plaintiffs have not shown irreparable harm for two reasons: (1) the General Assembly

has already created a program to administer the relief they seek, and (2) any harm suffered by

Plaintiffs can be compensated at the conclusion of this lawsuit.

       As set forth in Section I, supra, Governor DeWine signed S.B. 310 on December 29, 2020,

which will result in daily per-child payments to qualifying kinship caregivers. To the extent

Plaintiffs can show that they qualify for these payments, they may apply for them and receive them

under that statute. There is no further harm, let alone irreparable harm, under the new statutory

scheme. Moreover, Executive Order 2020-43D commands ODJFS to establish the payment

mechanism no later than June 1, 2021, less than five months from now and merely four months




       2
          Although suits seeking monetary payments typically preclude a finding of irreparable
harm, impending “financial ruin can constitute irreparable harm.” Mount Clemens Inv. Grp., LLC
v. Borman’s Inc., No. 10-12679, 2010 U.S. Dist. LEXIS 108700, at *9 (E.D. Mich. Oct. 12, 2010).
Under the financial-ruin theory, the Sixth Circuit has found that a plaintiff who presented evidence
that its business would be destroyed or driven into insolvency demonstrated irreparable harm
traceable to the defendant’s failure to make royalty payments. Performance Unlimited, Inc. v.
Questar Publishers, Inc., 52 F.3d 1373, 1381-82 (6th Cir. 1995).
         Here, Plaintiffs do not appear to allege that they are at risk of financial ruin. Plaintiffs
describe certain extracurricular activities, such as swimming and gymnastics lessons, that they
cannot provide with their current means. See, e.g., T.M. Decl. ¶ 8, Doc. No. 32 at PageID 664
(filed under seal); D.R. Decl. ¶ 10, Doc. No. 32 at PageID 671 (filed under seal). But these do not
rise to the level of financial ruin under Sixth Circuit precedent. And with retroactive payments
potentially available to them under S.B. 310, Plaintiffs do not, based on the record before the Court,
stand at risk of financial ruin.


                                                 15
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 17 of 19 PAGEID #: 770




from the date scheduled for oral argument on Plaintiffs’ motion for preliminary-injunctive relief.

And because the executive order awards “support payments retroactively from the date the

legislation is effective,” Plaintiffs will be eligible to be made whole as of June of this year. Ex. 2,

Executive Order 2020-43D.

       But even if the Court overlooks S.B. 310 and the payments it provides, the fact remains

that irreparable harm is absent when monetary payments will compensate for the asserted harm.

See Performance Unlimited, 52 F.3d at 1382. And here, Plaintiffs ask this Court to order

immediate payments from the State of Ohio to relative foster caregivers. Compl. at Prayer for

Relief, Doc. No. 7 at PageID 88. This is an open demand for monetary relief. Under clear Sixth

Circuit precedent, the loss of these maintenance payments during the pendency of the lawsuit is

not irreparable harm. See Overstreet, 305 F.3d at 579 (wrongfully withheld income “may be

recovered through monetary damages” and is not irreparable harm).

       C.      The balance of harms weighs heavily against granting the requested injunctive
               relief, and the requested injunctive relief would harm the public interest.

       Preliminary relief in this case would harm the Defendants, the General Assembly, and the

public interest. Members of the public elect the members of the General Assembly, which passes

legislation and sets the State’s appropriations. Governor DeWine either signs or vetoes the

legislation passed by the General Assembly. Meanwhile, ODJFS administers the State’s foster

care maintenance payments and new kinship support program according to the statutory scheme

established by the General Assembly.

       These parties all acted within their spheres of authority in establishing the kinship support

program through S.B. 310.         Specifically, the General Assembly exercised its legislative

prerogative in enacting S.B. 310, and Governor DeWine signed the bill shortly thereafter. In turn,

S.B. 310 empowers ODJFS to adopt rules to administer the kinship-caregiver payments established



                                                  16
 Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 18 of 19 PAGEID #: 771




by that statute. See Ohio Rev. Code § 5101.8811, Ex. 1 at p. 5. The relief Plaintiffs seek here

would usurp the authority of the General Assembly, the Governor, and ODJFS, which weighs

against a preliminary injunction. See, e.g., Libertarian Party of Ohio v. Husted, No. 2:13-cv-953,

2014 U.S. Dist. LEXIS 49841, at *35 (S.D. Ohio Mar. 19, 2014) (“The Court does not intrude

upon the Ohio legislature’s prerogative lightly and finds that this factor weighs against granting

an injunction.”). And finally, enforcement of a statute, like S.B. 310, passed through the ordinary

democratic process, is in the public interest. Tri-County Wholesale Distribs. v. Wine Grp., Inc.,

565 F. App’x 477, 483-84 (6th Cir. 2012). Here, the balance of harms weighs against granting a

preliminary injunction, and the Court should deny Plaintiffs’ motion.

                                        CONCLUSION

       For the foregoing reasons, this case is moot and, in any event, Governor DeWine enjoys

Eleventh Amendment immunity from this action. Therefore, the Complaint should be dismissed,

and Plaintiffs’ Motion for Preliminary Injunction should be denied.

                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Ann Yackshaw
                                             ANN YACKSHAW (0090623)
                                             ANDREW D. MCCARTNEY (0099853)*
                                                 *Admitted pro hac vice
                                             Assistant Attorneys General
                                             Constitutional Offices Section
                                             30 East Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: 614-466-2872 | Fax: 614-728-7592
                                              Ann.Yackshaw@OhioAttorneyGeneral.gov
                                             Andrew.McCartney@OhioAttorneyGeneral.gov

                                             Counsel for Defendant State of Ohio
                                             Governor Mike DeWine




                                                17
  Case: 1:20-cv-00944-MRB Doc #: 37 Filed: 01/07/21 Page: 19 of 19 PAGEID #: 772




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of January, 2021, the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                              /s/ Ann Yackshaw
                                              ANN YACKSHAW (0090623)
                                              Assistant Attorney General




                                                 18
